Case 2:18-cv-08965-DSF-GJS Document 21 Filed 12/10/18 Page 1 of 4 Page ID #:1044




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




         EDWIN IVAN GUARDIA,                  CV 18-8965 DSF (GJSx)
               Plaintiff,
                                              Order GRANTING
                       v.                     Defendants’ Motion to Dismiss
                                              (Dkt. 8)
         AFFINA DEFAULT
         SERVICES, LLC et al.,
                Defendants.



           Defendants Wells Fargo, N.A., and Bank of America, N.A.
     move to dismiss Plaintiff Edwin Ivan Guardia’s Complaint in its
     entirety. Dkt. 8.1 Defendant Affinia Default Services LLC joins in
     the motion. Dkt. 12. Plaintiff, proceeding pro se, opposes the
     motion. Dkt. 19 (Opp’n). The Court deems this matter
     appropriate for decision without oral argument. See Fed. R. Civ.
     P. 78; Local Rule 7-15. The motion is GRANTED.

                              I.   BACKGROUND

          In 2005, Plaintiff borrowed $630,000 from Wells Fargo,
     memorialized by a note, and secured by a deed of trust recorded
     against the real property commonly known as 20656 Blackhawk
     Street, Chatsworth, California. Compl. ¶ 2; DRJN Exs. A, B.


     1 Defendants’ unopposed request for judicial notice of decisions and orders
     from unpublished cases and various other public documents is granted.
Case 2:18-cv-08965-DSF-GJS Document 21 Filed 12/10/18 Page 2 of 4 Page ID #:1045




           In 2013, Plaintiff filed suit against Wells Fargo in Los
     Angeles Superior Court related to the 2005 loan. Id., Ex. G. Wells
     Fargo demurred, the demurrer was sustained with prejudice, and
     judgment was entered in Wells Fargo’s favor on October 21, 2014.
     Id., Exs. I, J. Plaintiff appealed, and the judgment was affirmed
     on September 1, 2016. Id., Exs. K, L.

           In February 2016, Plaintiff filed a second civil action against
     Wells Fargo and Bank of America in Los Angeles Superior Court
     related to the 2005 loan. Id., Exs. O, P. In May 2017, Wells Fargo
     and Bank of America filed a motion for summary judgment, and in
     November 2017, the Superior Court entered an order granting
     summary judgment.2 Id., Ex. V. Plaintiff appealed; the appeal
     remains pending. Id., Ex. W.

           Plaintiff now brings a variety of charges against Defendants.

                         II.   LEGAL STANDARD

           “Federal Rule of Civil Procedure 8(a)(2) requires only a short
     and plain statement of the claim showing that the pleader is
     entitled to relief. Specific facts are not necessary; the statement
     need only give the defendant fair notice of what the . . . claim is
     and the grounds upon which it rests.” Erickson v. Pardus, 551
     U.S. 89, 93 (2007). But Rule 8 “requires more than labels and
     conclusions, and a formulaic recitation of the elements of a cause
     of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S.
     544, 555 (2007).




     2After the court granted summary judgment, Plaintiff attempted to file an
     amended complaint, as well as motions for a new trial. All motions were
     denied. DRJN Exs. O, S, T, U.



                                          2
Case 2:18-cv-08965-DSF-GJS Document 21 Filed 12/10/18 Page 3 of 4 Page ID #:1046




                          III.   DISCUSSION

     A. Compliance with Local Rule 7-3

            In his Opposition, Plaintiff alleges Defendants failed to
     comply with Local Rule 7-3. Defendants state that they attempted
     to contact Plaintiff—by both phone and email—before filing the
     motion. Dkt. 8, at 4. The Court finds Defendants made adequate
     attempts to confer with Plaintiff before filing the motion. Both
     parties should make greater efforts to meet and confer before the
     filing of future motions.

     B. Rule 8 Pleading Requirements

           Defendants seek to dismiss Plaintiff’s Complaint on multiple
     grounds, including that the Complaint does not comply with the
     requirements of Rule 8, and that the claims are precluded. The
     Complaint contains almost no specific facts about Defendant’s
     conduct. The Court finds Plaintiff’s Complaint is, as Defendants
     note, “vague and ambiguous.” Mot. at 6. It falls far short of
     meeting the pleading requirements of Rule 8.

           With respect to whether Plaintiff’s claims are precluded,
     Plaintiff states in his opposition that “he is not bringing the same
     actions of the events [that] took place before March 28 2018 . . . .”
     Opp’n at 6. However, given the almost total lack of factual
     allegations—including dates—in the Complaint, it is impossible
     for the Court to determine whether Plaintiff has a claim, and if so,
     whether the claim is precluded by the two prior actions that have
     gone to judgment.

                          IV.    CONCLUSION

         Defendants’ motion to dismiss is GRANTED with leave to
     amend. Although the Court has not addressed all of Defendants’
     arguments, Plaintiff should carefully do so before amending his



                                       3
Case 2:18-cv-08965-DSF-GJS Document 21 Filed 12/10/18 Page 4 of 4 Page ID #:1047




     Complaint. If Plaintiff chooses to amend his Complaint, he must
     plead specific facts, rather than legal conclusions couched as facts.

          An amended complaint may be filed and served no later than
     December 31, 2018. The Court does not grant leave to add new
     defendants or new claims. Leave to add defendants or claims
     must be sought by a separate, properly noticed motion.

          IT IS SO ORDERED.


     Date: December 10, 2018               ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       4
